DETAILED ACTION
This non-final Office action is in response to the claims filed on February 22, 2021.
Status of claims: claims 13-25 are withdrawn; claims 1-12 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2021was considered by the examiner. 
Drawings
The drawings are objected to because: the figures fail to clearly show where the torsion spring and tension hinge are “coupled with the lever arm.” (claims 10, 11)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I – FIGS. 1-6; Species II – FIGS. 7A-8C; FIGS. 9-11 appear generic.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: different species require different searches. More specifically, the field of search for the second species will be distinct to the search of the first species since the second species includes a linear actuator whereas the first species does not.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Sean Lynch on February 7, 2022 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims are objected to because of the following informalities:  
Claim 1, line 6 – “the lid” should be amended to “a lid” since a lid has not been previously recited. Also, for consistence, “the second package” in line 2 of claim 2 should be amended to “the second sensor package.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5 – “an additional sensor package” is unclear, since no sensor package is recited in claim 1. Put another way, the word “additional” is confusing since only a single sensor package is recited in claims 1 and 5.
Claim 12 - the “solar panel” is attached or position or near what? 
Further, claims dependent upon rejected claims are rejected for being dependent on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10597228 to Yao.
Yao discloses a lid actuation system comprising:
an actuation subsystem having a motor 114, a gearbox 822 coupled with the motor (see FIG. 8), a lever arm (see annotated figure 8 below) coupled with the gearbox, and a linkage 112 coupled with the lever arm;
wherein the actuation subsystem is configured to coupled with a base 104; 
a lid subsystem having a lid bracket 802 coupled with the linkage; and
wherein the lid bracket is configured to couple with the lid that is hingedly coupled with the base. (claim 1) 
Yao further discloses wherein the lever arm comprises a curved portion and the linkage comprises a curved portion. (claim 9)

[AltContent: textbox (Lever arm)][AltContent: arrow]
    PNG
    media_image1.png
    719
    570
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yao, as applied above, in further view of US 8688329 to Cathcart.
Yao fails to disclose a first sensor package and a second sensor package.
Cathcart teaches of a first sensor package 18 and a second sensor package 94, wherein the first sensor package is coupled with the actuation subsystem 24,26,28 (via lead 108) and the second package is coupled with the lid bracket 36 (via at least elements 119,32,34,38; see FIGS. 1 and 3)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include first and second sensor packages coupled with the Yao actuation subsystem and Yao lid bracket, respectively and as taught by Cathcart, in order to provide the Yao lid actuation system the ability to sense rain and the surrounding temperature, which may determine whether the lid should be closed or not. (claim 2)
Yao, as applied above, further discloses wherein the first sensor package comprises at least one of a water sensor, a hygrometer, an anemometer, a barometer, a thermometer, a MEMS gyroscope, a MEMS accelerometer, and a MEMS magnetometer. (claim 3)
Yao, as applied above, further discloses wherein the second sensor package comprises at least one of a water sensor, a hygrometer, an anemometer, a barometer, a thermometer, a MEMS gyroscope, a MEMS accelerometer, and a MEMS magnetometer. (claim 4)
Yao, as applied above, fails to disclose an additional sensor package.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an additional sensor package with Yao, as taught by Cathcart, in order to provide the Yao lid actuation system the ability to sense rain and the surrounding temperature, which may determine whether the lid should be closed or not. (claim 5)
Yao, as applied above, further discloses an enclosure 100 configured to at least partially enclose the sensor package, wherein the enclosure has an air inlet and an air outlet 107 to allow air currents to pass over the exposed sensors contained therein. (claim 6)
Yao, as applied above, further discloses wherein the second sensor package further comprises a cover 86 and at least one input 96. (claim 7)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yao, as applied above, in further view US 2006/0071504 to Ishihara et al. (hereinafter “Ishihara”).
Yao, as applied above, fails to disclose a rotary encoder coupled with the motor. Ishihara teaches of a rotary encoder (see [0041]) coupled with a motor 7. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include with Yao a rotary encoder, as taught by Ishihara, in order to provide the Yao lid actuation system with information on the position, speed, and directional movement of the Yao lid. (claim 8)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yao, as applied above, in further view of US 2016/0290027 to Schmidt.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yao, as applied above, in further view of US 7310911 to Sellman.
Yao, as applied above, fails to disclose a tension hinge coupled with the lever arm. Sellman teaches of a tension hinge (“spring hinge”) coupled with a lever arm.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a tension hinge with Yao, as taught by Sellman, in order to assist with biasing the lid toward a certain position. (claim 11)

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yao, as applied above, in further view of US 4663495 to Berman et al. (hereinafter “Berman”).
Yao, as applied above, fails to disclose a solar panel. Berman teaches of using a solar panel 10 with a boat lid (hatch). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a solar panel with the Yao lid, as taught by Berman, in order to allow the lid to convert light into electricity, which could be used to power devices related to the lid. (claim 12)




Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 7004096 to Beal et al. (hereinafter “Beal”) in view of US 2005/0073425 to Snell et al. (hereinafter “Snell”).
Beal discloses a lid system with a lid 12 that is hingedly coupled (hinge 82) with a base 22.  Beal fails to disclose an lid actuation system.
Snell teaches of a door actuation system comprising: an actuation subsystem having a motor 60, a gearbox 62 coupled with the motor, a lever arm 68 coupled with the gearbox, and a linkage (unlabeled, extends perpendicular and from the bottom end of the lever arm 68; see FIG. 3) coupled with the lever arm; wherein the actuation subsystem is configured to couple with a base 10; a door subsystem having a door bracket (unlabeled; see FIG. 3) coupled with the linkage; and wherein the door bracket is configured to couple with the door that is hingedly coupled with the base. (see FIG. 7) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the Snell actuation system with the Beal lid system in order to facilitate and automate opening and closing the lid. (claim 1)
Beal, as applied above, further discloses wherein the lever arm comprises a curved portion and the linkage comprises a curved portion. (claim 9)

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of Snell, as applied above, in further view of US 8688329 to Cathcart.
Beal, as applied above, fails to disclose a first sensor package and a second sensor package.
Cathcart teaches of a first sensor package 18 and a second sensor package 94, wherein the first sensor package is coupled with the actuation subsystem 24,26,28 (via lead 108) and the second package is coupled with the lid bracket 36 (via at least elements 119,32,34,38; see FIGS. 1 and 3)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include first and second sensor packages coupled with the Beal actuation subsystem and Beal lid bracket, respectively and as taught by Cathcart, in order to provide the Beal lid actuation system the ability to sense rain and the surrounding temperature. (claim 2)
Beal, as applied above, further discloses wherein the first sensor package comprises at least one of a water sensor, a hygrometer, an anemometer, a barometer, a thermometer, a MEMS gyroscope, a MEMS accelerometer, and a MEMS magnetometer. (claim 3)
Beal, as applied above, further discloses wherein the second sensor package comprises at least one of a water sensor, a hygrometer, an anemometer, a barometer, a thermometer, a MEMS gyroscope, a MEMS accelerometer, and a MEMS magnetometer. (claim 4)
Beal, as applied above, fails to disclose an additional sensor package.
Cathcart teaches of an additional sensor package with sensors 18,94 that can be exposed to the environment comprises at least one of a water sensor, a hygrometer, an anemometer, a barometer, a thermometer, and a carbon monoxide sensor. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an additional sensor package with Beal, 
Beal, as applied above, further discloses an enclosure 100 configured to at least partially enclose the sensor package, wherein the enclosure has an air inlet and an air outlet 107 to allow air currents to pass over the exposed sensors contained therein. (claim 6)
Beal, as applied above, further discloses wherein the second sensor package further comprises a cover 86 and at least one input 96. (claim 7)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of Snell, as applied above, in further view US 2006/0071504 to Ishihara et al. (hereinafter “Ishihara”).
Beal, as applied above, fails to disclose a rotary encoder coupled with the motor. Ishihara teaches of a rotary encoder (see [0041]) coupled with a motor 7. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include with Beal a rotary encoder, as taught by Ishihara, in order to provide the Beal lid actuation system with information on the position, speed, and directional movement of the Beal lid. (claim 8)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of Snell, as applied above, in further view of US 2016/0290027 to Schmidt.
Beal, as applied above, fails to disclose further comprising a torsion spring coupled with the lever arm. Schmidt teaches of a torsion spring 22 coupled with a lever arm 13. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a torsion spring with Beal, as taught by Schmidt, in order to bias the lid toward a certain position. (claim 10)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of Snell, as applied above, in further view of US 7310911 to Sellman.
Beal, as applied above, fails to disclose a tension hinge coupled with the lever arm. Sellman teaches of a tension hinge (“spring hinge”) coupled with a lever arm.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a tension hinge with Beal, as taught by Sellman, in order to assist with biasing the lid toward a certain position. (claim 11)

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of Snell, as applied above, in further view of US 4663495 to Berman et al. (hereinafter “Berman”).
Beal, as applied above, fails to disclose a solar panel. Berman teaches of using a solar panel 10 with a boat lid (hatch). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a solar panel with the Beal lid, as taught by Berman, in order to allow the lid to convert light into electricity, which could be used to power devices related to the lid. (claim 12)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Marcus Menezes/
Primary Examiner, Art Unit 3634